 1 Aaron S. Jacobs (Cal. Bar No. 214953)
   ajacobs@princelobel.com
 2 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 3 Boston, MA 02110
   Tel: (617) 456-8000
 4
   Matthew D. Vella (Cal. Bar No. 314548)
 5 mvella@princelobel.com
   PRINCE LOBEL TYE LLP
 6 357 S Coast Highway, Suite 200
   Laguna Beach, CA 92651
 7
   Attorneys for Plaintiff
 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                       OAKLAND DIVISION
11
   UNILOC 2017 LLC,                             Case Nos. 4:20-cv-04355-YGR
12                                              4:20-cv-05330-YGR; 4:20-cv-05333-YGR;
                  Plaintiff,                    4:20-cv-05334-YGR; 4:20-cv-05339-YGR;
13                                              4:20-cv-05341-YGR; 4:20-cv-05342-YGR;
14 v.                                           4:20-cv-05343-YGR; 4:20-cv-05344-YGR;
                                                4:20-cv-05345-YGR; 4:20-cv-05346-YGR
15 GOOGLE LLC,
                                                PLAINTIFF’S NOTICE OF APPEAL
16                Defendant.
17          Pursuant to Federal Rules of Appellate Procedure 3 and 4, notice is hereby given that
18 Plaintiff, Uniloc 2017 LLC (“Uniloc”), in each of the above-named cases hereby appeals to the

19 United States Court of Appeals for the Federal Circuit from the entirety of this Court’s December

20 22, 2020 Order Granting Motions to Dismiss (Dkt. No. 370).

21          While Dkt. No. 370 is the document number in Case No. 4:20-cv-04355, this Notice of
22 Appeal is being filed in, and applies to, all of the actions listed above. Uniloc thus appeals to

23 United States Court of Appeals for the Federal Circuit from the entirety of the same December 22,

24 2020 Order Granting Motion to Dismiss in each of the above-listed actions as follows:

25                      Case No. 4:20-cv-04355-YGR – Dkt. No. 370
26                      Case No. 4:20-cv-05330-YGR – Dkt. No. 357
27                      Case No. 4:20-cv-05333-YGR – Dkt. No. 355
28                      Case No. 4:20-cv-05334-YGR – Dkt. No. 345

      PLAINTIFF’S NOTICE OF APPEAL                    1                               Case No. 4:20-cv-04355-YGR
 1
                       Case No. 4:20-cv-05339-YGR – Dkt. No. 332
 2
                       Case No. 4:20-cv-05341-YGR – Dkt. No. 324
 3
                       Case No. 4:20-cv-05342-YGR – Dkt. No. 223
 4
                       Case No. 4:20-cv-05343-YGR – Dkt. No. 218
 5
                       Case No. 4:20-cv-05344-YGR – Dkt. No. 218
 6
                       Case No. 4:20-cv-05345-YGR – Dkt. No. 210
 7
                       Case No. 4:20-cv-05346-YGR – Dkt. No. 222
 8

 9

10

11 Date: December 31, 2020                     Respectfully submitted,
12                                             /s/ Aaron S. Jacobs
                                               Aaron S. Jacobs (Cal. Bar No. 214953)
13                                             ajacobs@princelobel.com
                                               PRINCE LOBEL TYE LLP
14                                             One International Place, Suite 3700
                                               Boston, MA 02110
15                                             617-456-8000
16                                             Matthew D. Vella (Cal. Bar No. 314548)
                                               mvella@princelobel.com
17                                             PRINCE LOBEL TYE LLP
                                               357 S Coast Highway, Suite 200
18                                             Laguna Beach, CA 92651
19                                             Attorneys for Plaintiff
20

21

22

23

24

25

26
27

28

     PLAINTIFF’S NOTICE OF APPEAL                 2                            Case No. 4:20-cv-04355-YGR
